September 5, 2017 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus Premier GNMA Fund, Inc. 1933 Act File No.: 2-95553 1940 Act File No.: 811-04215 CIK No.: 0000762156 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Class A, C, I, Y, Z and T shares Prospectuses for Dreyfus GNMA Fund and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 57 to the Registration Statement, electronically filed with the Securities and Exchange Commission on August 28, 2017. Please address any comments or questions to my attention at (412) 236-4172. Sincerely, /s/ Isaac Tamakloe Isaac Tamakloe Paralegal
